Citation Nr: 0930913	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  05-29 570	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 50 percent for dysthymic 
disorder prior to January 31, 2003 and a rating in excess of 
70 percent for PTSD from January 31, 2003 to June 28, 2007.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

In July 2007, the Board remanded the then claim for an 
evaluation in excess of 50 percent for posttraumatic stress 
disorder (PTSD) (formerly dysthymic disability) to the RO, 
via the Appeals Management Center, for additional 
development.  

In a July 2008 rating decision, the RO assigned a 50 percent 
rating for dysthymic disorder effective June 12, 2001; 
assigned a 70 percent rating for PTSD effective January 31, 
2003; assigned a temporary total evaluation for 
hospitalization from April 29, 2007; and assigned a 100 
percent rating for PTSD from June 29, 2007.  Because higher 
ratings at each stage are available, and the Veteran is 
presumed to seek the maximum available benefit for a 
disability, the claim for a higher rating remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, 
the issue on appeal has been recharacterized as stated on the 
title page.


FINDING OF FACT

On July 20, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


